Exhibit 10.1

 

[g257751kmi001.jpg]

 

Wesco Aircraft

 

December 8, 2014

 

Hal Weinstein

 

Re:                             Employment as Interim Chief Executive Officer

 

Dear Hal:

 

This letter confirms the agreement regarding the terms upon which you will serve
as Interim Chief Executive Officer of Wesco Aircraft Hardware Corp. (“Hardware”)
and Wesco Aircraft Holdings, Inc. (“Holdings”).  You will commence service as
Interim Chief Executive Officer on Monday December 8, 2014 (the “Transition
Date”).  Effective as of the Transition Date, your annualized base salary will
be increased to $650,000, payable in accordance with Hardware’s regular payroll
pay practices.  In addition, you will be eligible for a cash bonus award (the
“Bonus”) for your service as Interim Chief Executive Officer, with a target
amount equal to $325,000, which Bonus will be earned subject to the attainment
of such performance goals and criteria as will be mutually agreed between you
and the Board of Directors of Holdings.  The Bonus will also be subject to your
continued employment through such time as the Company identifies and hires a
permanent Chief Executive Officer (but not later than September 30, 2015).  Such
Bonus, if earned based on performance, will be paid as soon as practicable after
the commencement of service of the permanent Chief Executive Officer and your
retirement from active service as an employee.  You will also continue to
receive all other employee benefits on the same basis as your current
entitlements, subject to the right of Hardware and Holdings to modify their
employee benefits programs from time to time.

 

In connection with your commencement of service as Interim Chief Executive
Officer, you have also been granted an award (the “Transition Equity Grant”)
under the equity incentive plan of Holdings (the “Equity Plan”) consisting of
108,691 stock options having a per share exercise price of $13.94 and 23,912
shares of restricted stock, which awards will vest in full on September 30, 2015
and which are subject to separate award agreements to be executed in accordance
with Holdings’ customary equity grant practices.

 

It is anticipated that your service as Interim Chief Executive Officer will
continue until a permanent replacement Chief Executive Officer is identified and
hired (the “Retirement Date”), at which time you will resign your position as
Interim Chief Executive Officer and retire from active service as an employee. 
If the Retirement Date occurs before September 30, 2015, Hardware will retain
you as a consultant until September 30, 2015 to provide such transitional
consulting services as may be requested from time to time.  In connection with
such transitional consulting services, provided that you sign and do not revoke
a release a claims in favor of Hardware, Holdings and their affiliates in the
same form as was attached to your Severance Agreement (as defined below), you
will continue to vest in your Transition Equity Grant and other outstanding
equity grants, which shall be the only consideration payable in connection with
such services.

 

By accepting the Interim Chief Executive Officer position, you acknowledge and
agree that the severance provisions set forth the Executive Severance Agreement
entered into between you and Hardware dated as of May 8, 2014 (the “Severance
Agreement”) and the Employment Agreement entered into between you and Hardware
dated as of June 15, 2007 are hereby null and void and of no further force and
effect.  You also agree that if your employment is involuntarily or
constructively terminated (including a resignation for good reason) at any time,
you will not be entitled to any severance payments or benefits other than your
eligibility to receive payment of the Bonus and the continued vesting of your
Transition Equity Grant and other outstanding equity grants as set forth in this
letter.  Finally, you acknowledge that the provisions in the Severance Agreement
and the Employment Agreement that are intended to survive the termination of
those agreements (including the non-competition, non-solicitation, assignment of
inventions, non-disparagement, confidentiality and similar provisions) shall
survive and remain in effect for the periods applicable thereto.

 

--------------------------------------------------------------------------------


 

Congratulations on your appointment as Interim Chief Executive Officer.  I look
forward to Wesco’s continued growth and success under your leadership.

 

 

 

 

Sincerely,

 

 

 

 

 

/s/ John Holland

 

 

 

 

 

 

John Holland

 

 

Executive Vice President and Chief Legal Officer

 

 

 

 

 

 

Agreed and Accepted:

 

 

 

 

 

/s/ Hal Weinstein

 

 

Hal Weinstein

 

 

 

--------------------------------------------------------------------------------